Douglas, J.,
dissenting. Regrettably, the majority of this court today takes another whack at the Tax Code. I have previously expressed my concerns in this regard and no further purpose would be served, in this case, for me to repeat them. It suffices to say that we are piling one radical change upon another, thereby assuring more and more appeals as prospective litigants glean that there is not only a change in philosophy of this court with regard to the Tax Code but that a philosophical majority exists to implement those changes.
In the case at bar, the Tax Commissioner sent, on May 7, 1980, a notice of intent to levy the taxes in question. This notice pertained to the Tax Commissioner’s audit of appellant’s sales for the period of January 1, 1977 through December 14,1979. Pursuant to the statute then in effect, appellant had sixty days to submit to the Tax Commissioner evidence to show that the tax was being improperly assessed because the sales in question were exempt. To substantiate its position, a taxpayer can submit certificates of exemption or letters of usage. No such evidence was submitted by appellant during the sixty-day period.
Not having received any such evidence, the Tax Commissioner, on September 18, 1980, assessed appellant. On October 14, 1980, appellant filed a petition for reassessment. The record is not clear as to why it took the Tax Commissioner until April 27, 1982 to hold a hearing on the petition for reassessment, nor is the record clear as to why no decision was issued by the Tax Commissioner until two years and four months later, August 22, 1984. While these lapses of time appear to be inordinate, the fact remains that appellant did not submit letters of usage until the 1982 hearing — a time well beyond the sixty-day period that commenced to run on May 7, 1980.
At issue are letters of usage from seven of appellant’s customers. For various reasons, the Tax Commissioner did not accept the exemption certificates, but the principal objection of the Tax Commissioner was, and is, that the letters were not submitted within the sixty-day statutory period. Upon appeal, the BTA found that appellant had failed to submit its evidence for exemption within the sixty-day period and the BTA affirmed the -Tax Commissioner’s final order.
During this protracted period, the General Assembly twice amended R.C. 5739.03. Appellant argues that these amendments lengthened the time for it to submit evidence to the Tax Commissioner. The amendments were effective on March 7,1983 and July 6,1984, *108respectively. The Tax Commissioner’s assessment was issued on September 18, 1980. While there was a subsequent petition for reassessment, a hearing and a journalization of the assessment, the fact remains that the Tax Commissioner’s assessment was made on September 18, 1980, subject to change only upon the proper procedures being followed and credible evidence being presented. Accordingly, the assessment was made long before there were any amendments to the statute. Thus, I find unnecessary the lengthy discussion in the majority opinion concerning the prospective-retrospective status of legislation.
There is one further point. Even if the amendments to the statute did apply to this case, a review of the seven letters submitted by appellant shows that in all cases, with the possible exception of the Horning Steel Company letter, the letters fall outside the scope of what is required to establish an exemption. Each of the six other letters stated no more than the statutory exemption relied upon. They are insufficient to establish an exemption.
“If an exemption certificate required by R.C. 5739.03 is not timely furnished or obtained, it will be presumed that all sales are taxable, and that presumption will not be overcome by evidence consisting solely of exemption certificates or other equivalent verifications, procured within 60 days of the giving of notice by the Tax Commissioner. (R.C. 5739.03 construed and applied.)” Union Metal Mfg. Co. v. Kosydar (1974), 38 Ohio St. 2d 53, 67 O.O. 2d 72, 310 N.E. 2d 249, paragraph two of the syllabus.
The Horning Steel letter did provide the vendor’s license number and, possibly, upon remand, the Tax Commissioner could consider this item.
Accordingly, since the majority opinion ignores the law in effect at the time of assessment, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.